NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10009

                Plaintiff-Appellee,             D.C. No. 3:98-cr-00133-CRB

 v.
                                                MEMORANDUM*
SOCORRO LOYA-CHAVEZ, a.k.a. Carlos
Guerro,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Socorro Loya-Chavez appeals pro se from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Loya-Chavez contends that he is entitled to a sentence reduction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court has authority to modify a sentence under section 3582(c)(2). See

United States v. Wesson, 583 F.3d 728, 730 (9th Cir. 2009). Loya-Chavez was

sentenced as a career offender under U.S.S.G. § 4B1.1. Thus, his sentence was not

“based on” a Guideline that was lowered by Amendment 782, and he is ineligible

for a reduction. See 18 U.S.C. § 3582(c)(2); Wesson, 583 F.3d at 731. The

Supreme Court cases Loya-Chavez cites do not support a contrary result.

Moreover, Loya-Chavez is incorrect that the district court could have reduced his

sentence to account for alleged sentencing disparities and his post-sentencing

rehabilitation. See Dillon v. United States, 560 U.S. 817, 826-27 (2010) (district

court can only consider whether a reduction is warranted under 18 U.S.C.

§ 3553(a) if it first determines that a reduction is authorized).

      AFFIRMED.




                                           2                                  18-10009